Strout, J.
Plaintiff had a preferred claim against the insol*480vent estate of Jacob Bradbury, of which his widow, Elizabeth M. Bradbury, was administratrix. Under license from the Probate Court, the administratrix sold the real estate of her intestate to the defendant, and at same time conveyed to him her dower in the premises which had been regularly set out to her. For this dower interest defendant paid her one hundred dollars and agreed to pay plaintiff’s preferred claim against the intestate estate, when he sold the land purchased. In effect he agreed to pay her for her dower interest two hundred thirty-two dollars and fifty cents: one hundred directly to her, and one hundred thirty-two dollars and fifty cents to plaintiff. Pie sold the land before suit brought, and his promise to pay plaintiff had matured. Defendant claims that his promise to pay the plaintiff, is a promise to pay the debt of another; and being verbal, is within the statute of frauds, and not binding upon him. In this he is in error. When he pays the plaintiff he is only paying the full purchase price which he agreed to pay for the dower interest; and it is immaterial to him whether he pays it directly to Mrs. Bradbury, or to her appointee, the plaintiff. As administratrix she had imposed upon her the duty to pay the plaintiff out of the property of her intestate. If for any reason she found it convenient or expedient to pay him from her own funds, she had the right to do so, and adjust it in the settlement of her account in probate; or, if she chose, she might treat it as a gift to the estate for the benefit of its creditors or its heirs. The result would be the same, if the amount agreed to be paid to plaintiff was a gratuity from Mrs. Bradbury. In paying it, defendant is only paying the consideration for his purchase. He cannot hold the property and escape payment of the agreed price. This result is abundantly sustained by the authorities. Dearborn v. Parks, 5 Maine, 81; Brown v. Atwood, 7 Maine, 356; Goodwin v. Bowden, 54 Maine, 424; Bohanan v. Pope, 42 Maine, 96.
That the payment may extinguish a debt due from the estate of the intestate, makes it none the less a payment by defendant of his own debt, and not a promise to pay the debt of another within the statute of frauds.
*481Although the promise was to Mrs. Bradbury, it was for the benefit of the plaintiff, and he can recover in this action. Dearborn v. Parks, supra. The case of Stewart v. Campbell, 58 Maine, 489, is not in conflict with this position. In that case, Walton, J., concurring in the opinion drawn by the chief justice, says:— “A person who receives a consideration may be bound by any lawful promise founded upon it, and that promise may as well be to pay another’s debt as to do any other act. This promise may be absolute or conditional; to pay money or perform labor; and having a valuable consideration of its own to rest upon, it is a new, original and independent undertaking,” and may be enforced. This precise statement of the law in this state applies to the facts of this case. The consideration for defendant’s promise was the dower interest conveyed to him. In payment for that, he promised Mrs. Bradbury to pay the plaintiff. This was a “new, original and independent undertaking,” having a “valuable consideration of its own to rest upon,” and is not affected by the statute of frauds. In accordance with the stipulation in the report, the entry will be,

Defendant defaulted.